FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODNEY M. O’BAY,                                 No. 11-35000

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01309-ST

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Rodney M. O’Bay appeals pro se from the district court’s judgment

dismissing his action alleging fraud and breach of contract claims against the

United States under the Federal Tort Claims Act (the “FTCA”). We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction, Valdez v. United States, 56 F.3d 1177, 1179 (9th Cir.

1995), and we affirm.

      The district court properly dismissed O’Bay’s fraud claim because the

FTCA bars claims against the United States that arise out of “misrepresentation,

deceit, or interference with contract rights.” 28 U.S.C. § 2680(h); see also Pauly v.

U.S. Dep’t of Agric., 348 F.3d 1143, 1151 (9th Cir. 2003) (per curiam) (United

States retains its immunity against claims excluded from the FTCA, such as those

arising out of negligent or fraudulent misrepresentation).

      The district court properly dismissed O’Bay’s breach of contract claim

because the Court of Federal Claims has exclusive jurisdiction over contract claims

for more than $10,000. See 28 U.S.C. § 1346(a)(2); Lee v. Blumenthal, 588 F.2d

1281, 1282 (9th Cir. 1979).

      O’Bay’s remaining contentions are unpersuasive.

      Issues not expressly addressed in O’Bay’s opening brief are deemed waived.

See Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                          2                                    11-35000